DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
 	
Remarks
2.	This office action is in response to applicant's Arguments/ Remarks filed on 09/16/2022. Claims 1, 4-13 are pending, and claims 1 and 2 are  cancelled. 

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (U.S. 2019/0068300 A1) in view of Peng et al (U.S. 2013/0176047 A1).
Regarding claim 1, Lu et al discloses a testing device (figures 1-3, an OTA wireless test system 1; paragraph 0024), comprising: a device having a cavity (figures 2-3, an inner space of  supporter 30, paragraphs  0024 and 0032) and an opening in communication with the cavity (figures 2-3, openings 310 and 320; paragraphs 0032 and 0035 “…electromagnetic wave such as microwave or radio frequency (RF) signal transmitted from the DUT having an integrated antenna may pass through the aperture 201 and may be reflected off the object 101.” ), wherein the cavity is free from having an antenna (see figures  2-3, the testing chamber 110; paragraph 0024, no antenna in the cavity/chamber 110); a wave absorbing material disposed on an inner wall of the device cylinder (figures 2-3, a wave absorbing material 106/206; paragraphs 0035-0036); and a carrier cover having a circuit structure and disposed on the opening for carrying a device under test (figures 1-3, a load bored 40; paragraphs 0024, 0026 and 0028, the carrier cover (i.e., load board having a circuit structure (i.e., a printed circuit board) and disposed on the opening (i.e., the openings 310 and 320) for carrying a device under test (i.e., DUT 60)) , wherein the carrier cover is configured for covering the cavity (paragraph 0024, the carrier cover  (i.e., the load bored 40) is disposed on supporter 30), and the device under test senses reflection signals at a bottom of the cavity (paragraphs 0032 and 0037, “…RF test signal reflected off an object is then received by the antenna structure of the DUT 60.”).
 Lu et al does not explicitly disclose the testing device comprising: a cylinder and  an inner wall of the cylinder is inclined. 
Peng et al discloses a testing device, comprising: a cylinder having a cavity (figures 2-3, an inner space 210 of a radio frequency (RF)-absorbing material 200 of a testing device 100; paragraph 0024, , the radio frequency (RF)-absorbing material 200 can be in form of different shape).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lu et al in view of the teachings of Peng et al, such that a testing device could be implemented as a cylinder shape by design preference.

Regarding claim 4, Lu et al in view of Peng et al discloses the apparatus of claim 1. Lu et al discloses wherein the carrier cover has an action port corresponding to the opening (figures 2-3, openings 310 and 320; paragraphs 0032 and 0035).  

Regarding claim 5, Lu et al in view of Peng et al discloses the apparatus of claim 4. Lu et al discloses wherein the action port is a hole (figures 2-3, openings 310 and 320; paragraphs 0032 and 0035).  

Regarding claim 6,  Lu et al discloses a testing equipment (figures 1-3, an OTA wireless test system 1; paragraph 0024), comprising: a testing head having a first side, a second side opposing the first side (figure 1-3, an upper and a bottom sides of a machine plate/lid 20; paragraph 0024), and a perforation in communication with the first side and the second side (figures 2-3, a perforation (i.e., an aperture 201); paragraphs 0024 and 0035); and a testing including: a  device cylinder having a cavity (figures 2-3, a support with a testing chamber 110) and an opening in communication with the cavity (figures 2-3, openings 310 and 320; paragraphs 0032 and 0035 “…electromagnetic wave such as microwave or radio frequency (RF) signal transmitted from the DUT having an integrated antenna may pass through the aperture 201 and may be reflected off the object 101.” ), wherein the cavity is free from having an antenna (see figures  2-3, the testing chamber 110; paragraph 0024, no antenna in the cavity/chamber 110); a wave absorbing material disposed on an inner wall of the device cylinder(figures 2-3, a wave absorbing material 106/206; paragraphs 0035-0036); and a carrier cover having a circuit structure and disposed on the opening for carrying a device under test (figures 1-3, a load bored 40; paragraphs 0024, 0026 and 0028, the carrier cover (i.e., load board having a circuit structure (i.e., a printed circuit board) and disposed on the opening (i.e., the openings 310 and 320) for carrying a device under test (i.e., DUT 60)), wherein the carrier cover is configured for covering the cavity (paragraph 0024), and the device under test senses reflection signals at a bottom of the cavity (paragraphs 0032 and 0037, “…RF test signal reflected off an object is then received by the antenna structure of the DUT 60.”), and the opening exposes from the first side of the testing head (figure 2, the openings 310 and 320; paragraph 0032). 
 Lu et al does not explicitly disclose a testing device, comprising: a cylinder, wherein the cylinder is disposed in the perforation.
 Peng et al discloses a testing device, comprising: a cylinder having a cavity (figures 2-3, an inner space 210 of a radio frequency (RF)-absorbing material 200 of a testing device 100; paragraph 0024, the radio frequency (RF)-absorbing material 200 can be in form of different shape), wherein the cylinder is disposed in the perforation (.see figure 3, the radio frequency (RF)-absorbing material 200 is disposed in the perforation(i.e., a metal casing 110, paragraphs 0024, the radio frequency (RF)-absorbing material 200 is disposed in the casing 110).

Regarding claim 7, Lu et al in view of Peng et al discloses the apparatus of claim 6. Lu et al disclose the testing equipment wherein the carrier cover is electrically connected to the testing head (paragraph 0026).  

Regarding claim 8, Lu et al in view of Peng et al discloses the apparatus of claim 6. Lu et al disclose the testing equipment further comprising a supporter, wherein the carrier cover is mounted on the testing head via the supporter (figures 2-3, a supporter 30; paragraphs 0024 and 0026, the carrier cover(i.e., the load board 40 ) is mounted on the testing head (i.e., the machine plate/lid 20) via the supporter (i.e., the  supporter 30)).

Regarding claim 9, Lu et al in view of Peng et al discloses the apparatus of claim 8. Lu et al disclose the testing equipment further comprising a pad, wherein the supporter is secured onto the testing head via the pad (figure 3, pads 602; paragraph 0026).  

Regarding claim 10, Lu et al in view of Peng et al discloses the apparatus of claim 9. Lu et discloses the testing equipment further comprising a slot formed on an edge of the opening of the device (figures 2-3, the openings 310 and 320; paragraph 0024) expect for the cylinder. As indicated above, Peng et al discloses a testing device, comprising: a cylinder having a cavity (figures 2-3, the RF-absorbing material 200 of a testing device 100; paragraph 0024).Thus, Lu et al as modified by Chen et al discloses the testing equipment further comprising a slot formed on an edge of the opening of the cylinder.

Regarding claim 11, Lu et al in view of Peng et al discloses the apparatus of claim 6. Lu et al disclose the testing equipment further comprising a testing socket electrically connected to the carrier cover for the device under test to be placed thereon (figures 1-3, a socket 50; paragraphs 0024 and 0026).  

Regarding claim 12, Lu et al in view of Peng et al discloses the apparatus of claim 11. Lu et al disclose the testing equipment further comprising a handler corresponding to the testing socket (figure 3, a handler 80; paragraph 0026).  

Regarding claim 13, Lu et al in view of Peng et al discloses the apparatus of claim 6. Lu et al disclose the testing equipment further comprising a machine body for the testing head to be installed thereon (figures 1-3, a machine plate 20; paragraphs 0024 and 0032).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/           Examiner, Art Unit 2649               

/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649